              Case 2:21-cv-00066-RSL Document 15 Filed 03/01/21 Page 1 of 10



                                                                HONORABLE ROBERT S. LASNIK
 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9                       FOR THE WESTERN DISTRICT OF WASHINGTON
10
     TORI BELLE COSMETICS LLC,
11                                                       Case No. 2:21–cv–00066-RSL
                           Plaintiff,
12
            v.
13                                                       JOINT STATUS REPORT &
     NATALIE MEEK, et al.,                               DISCOVERY PLAN
14
                                    Defendants.
15

16
            As required by Rule 26(f) of the Federal Rules of Civil Procedure, Local Civil Rule 26(f),
17
     and the Court’s February 2, 2021 Order Regarding Initial Disclosures, Joint Status Report, and
18
     Early Settlement (Dkt. No. 10), Plaintiff Tori Belle Cosmetics LLC (“Tori Belle” or “Plaintiff”)
19
     and Defendants Natalie Meek, Jennifer L. Russo, Kinzie Jones, Anna Hone, Johnette Rutledge,
20
     Scott R. Seedall, Juvenae LLC, and Juvenae Holdings LLC (collectively, “Defendants”) jointly
21
     submit the following report and discovery plan:
22
     1.     Statement on nature and complexity of the case.
23
            A. Plaintiff’s Statement
24
            Plaintiff asserts that Natalie Meek, Jennifer L. Russo, Kinzie Jones, Anna Hone, Johnette
25
     Rutledge (together, the “Ex-Affiliate Defendants”) were high-ranking members of Plaintiff’s sales
26
     JOINT STATUS REPORT & DISCOVERY PLAN - 1
     Case No. 2:21–cv–00066-RSL                                                        K&L GATES LLP
                                                                                925 FOURTH AVENUE, SUITE 2900
                                                                               SEATTLE, WASHINGTON 98104-1158
                                                                                   TELEPHONE: (206) 623-7580
                                                                                    FACSIMILE: (206) 623-7022
              Case 2:21-cv-00066-RSL Document 15 Filed 03/01/21 Page 2 of 10




 1 and marketing network (“Affiliates”) who generated millions of dollars in revenue and had access

 2 to Plaintiff’s trade secrets and confidential, proprietary business information. In late 2020, the Ex-

 3 Affiliate Defendants defected from Plaintiff, joined Juvenae, a competing enterprise comprised of

 4 at least two entities of which Plaintiffs are aware, Juvenae Holdings LLC and Juvenae LLC

 5 (together, “Juvenae”). The Ex-Affiliate Defendants began poaching (and continue to poach)

 6 numerous Affiliates from Plaintiff, in violation of their contractual duties to Plaintiff. Defendants

 7 also misappropriated Plaintiff’s trade secrets to launch products for Juvenae and tortiously

 8 converted Plaintiff’s proprietary training resources for Juvenae’s benefit.
 9          Plaintiff alleges that Juvenae knew of, authorized, approved of, directed, assisted with,
10 encouraged, ratified, and/or accepted this conduct, and that the Ex-Affiliate Defendants

11 coordinated closely with Juvenae throughout the process. Plaintiff alleges that Juvenae CEO Scott

12 Seedall personally worked with the Ex-Affiliate Defendants to, among other things, implement

13 and support this scheme and provide misleading information to throw Plaintiff off the trail of what

14 Defendants were doing.

15          Plaintiff has sued for breach of contract (Count I), tortious interference (Counts II, III,
16 IV.A, and IV.B), violation of the Defend Trade Secrets Act (“DTSA”) (Count V), civil conspiracy

17 (Count VI), and conversion (Count VII). Plaintiff seeks injunctive relief to cease further

18 contractual violations, an award of compensatory damages, double damages and attorneys’ fees

19 under the DTSA, and such other and further relief as the Court deems just and equitable.

20          B. Defendants’ Statement

21          Defendants deny Plaintiff’s claims, and more specifically deny that they solicited

22 Plaintiff’s Affiliates, misappropriated any trade secrets, or conspired to do the same. From what

23 we can tell at this point, all or some of Plaintiff’s claims will fail at the Rule 12 stage. Apart from

24 that, much of the relevant information—particularly the trade secret information—will be in

25 Plaintiff’s not Defendants’ possession. While discovery may be time consuming, it is not

26
     JOINT STATUS REPORT & DISCOVERY PLAN - 2
     Case No. 2:21–cv–00066-RSL                                                           K&L GATES LLP
                                                                                   925 FOURTH AVENUE, SUITE 2900
                                                                                  SEATTLE, WASHINGTON 98104-1158
                                                                                      TELEPHONE: (206) 623-7580
                                                                                       FACSIMILE: (206) 623-7022
               Case 2:21-cv-00066-RSL Document 15 Filed 03/01/21 Page 3 of 10




 1 necessarily complex. This is a straightforward case. Pending the outcome of the motion to

 2 dismiss, Defendants may assert defenses, affirmative defenses, and potential counterclaims.

 3 2.         Proposed deadline for joining additional parties.

 4            June 30, 2021.

 5
     3.       Assignment to U.S. Magistrate.
 6
              The Parties respectfully do not consent to have this case assigned to a U.S. Magistrate
 7
     Judge.
 8
     4.       Related cases.
 9
              A. Plaintiff’s Statement
10
              Plaintiff recently filed a separate case against an unrelated defendant, Tori Belle Cosmetics
11
     LLC v McKnight, No. 2:21-cv-00145-BJR. That case does not meet the criteria for being a “related
12
     case” under LCR 3(g)(4), because it does not “concern substantially the same parties, property,
13
     transaction, or event,” nor does it “appear[] likely that there will be an unduly burdensome
14
     duplication of labor and expense or the potential for conflicting results if the cases are conducted
15
     before different judges.”
16
              B. Defendants’ Statement
17
              On February 4, 2021, Plaintiff filed Tori Belle Cosmetics LLC v. McKnight, No. 2:21-cv-
18
     00145-BJR, in the United States District Court for the Western District of Washington. That case
19
     has been assigned to Judge Barbara A. Rothstein. Although Defendants are not parties to that case,
20
     that case may be related because there is “potential for conflicting results if [that case is] conducted
21
     before [a] different judge[].” LCR 3(g)(4). In that case, like ours, Plaintiff alleges that the
22
     defendant violated its independent contractor agreement when it solicited Tori Belle Affiliates to
23
     join a competing business enterprise. Central to the resolution of that case, as well as here, is
24
     Plaintiff’s assertion that Tori Belle Affiliates gave up property rights in their social media friends,
25
     followers, and presences. In both cases the enforceability of the Tori Belle independent contractor
26
     JOINT STATUS REPORT & DISCOVERY PLAN - 3
     Case No. 2:21–cv–00066-RSL                                                             K&L GATES LLP
                                                                                     925 FOURTH AVENUE, SUITE 2900
                                                                                    SEATTLE, WASHINGTON 98104-1158
                                                                                        TELEPHONE: (206) 623-7580
                                                                                         FACSIMILE: (206) 623-7022
             Case 2:21-cv-00066-RSL Document 15 Filed 03/01/21 Page 4 of 10




 1 agreement and the ownership of the Affiliates’ social media friends, followers, and presences are

 2 at issue. At this point, Defendants take no position on whether the cases ought to be consolidated,

 3 but reserve the right to do so as the cases progress.

 4 5.       Initial disclosures.

 5          The Parties exchanged initial disclosures on February 23, 2021.

 6 6.       Expert and pretrial disclosures under FRCP 26(a)(2)–(4).

 7          Other than as described in the proposed case schedule in Part 13, below, the Parties do not

 8 believe any changes should be made in the timing or form of expert and pretrial disclosures under
 9 FRCP 26(a)(2)–(4).

10 7.       Subjects, timing, and potential phasing of discovery; how the Parties will manage
            discovery to promote expeditious and inexpensive resolution; and consideration of
11
            items in LCR 26(f)(1)(D).
12          The Parties believe that fact discovery should close before the close of expert discovery
13 and have proposed discovery cutoff dates to that effect. See infra Pt. 13. The Parties agree to

14 take depositions, produce documents, and conduct third party discovery consistent with the

15 Federal Rules of Civil Procedure. The Parties also agree to seek inexpensive resolution of the

16 case whenever possible and as necessary, including but not limited to by scheduling discovery or

17 case management conferences and presenting discovery disputes to the court by informal means.

18          A. Plaintiff’s Statement
19          Plaintiff believes that discovery will take several months. Plaintiff expects to take
20 discovery regarding the claims and defenses in this case, including, but not limited to, the

21 following: Defendants’ communications with and among one another relevant to Plaintiff’s claims

22 or Defendants’ defenses; the Ex-Affiliate Defendants’ compliance with their contractual duties;

23 the extent to which other persons were involved in the alleged conduct; Juvenae’s development of

24 a competing false eyelash product; the misappropriation of a Tori Belle Facebook group; the extent

25 to which post-departure poaching violates established industry customs, standards, or practices;

26 the magnitude of Plaintiff’s injury resulting from Defendants’ conduct; Defendants’ document
   JOINT STATUS REPORT & DISCOVERY PLAN - 4
   Case No. 2:21–cv–00066-RSL                                                   K&L GATES LLP
                                                                                 925 FOURTH AVENUE, SUITE 2900
                                                                                SEATTLE, WASHINGTON 98104-1158
                                                                                    TELEPHONE: (206) 623-7580
                                                                                     FACSIMILE: (206) 623-7022
              Case 2:21-cv-00066-RSL Document 15 Filed 03/01/21 Page 5 of 10




 1 retention and preservation practices; and identification of other facts and documents that support

 2 the assertions in the Complaint.

 3          Plaintiff anticipates that third-party discovery may be needed. Plaintiff also anticipates

 4 designating one or more expert witnesses and expects both parties to engage in expert discovery.

 5 It may also be necessary to conduct digital forensics of ESI storage facilities in Defendants’ control

 6 if there are document preservation issues involving social media.

 7          Staying or postponing discovery would prejudice Plaintiff by delaying its right to prosecute

 8 its claims. It is not enough that Defendants would rather see if they can get some claims dismissed
 9 before participating in discovery. Defendants do not assert any bars to discovery (e.g., qualified

10 immunity, the PSLRA), and they admit their planned motion (the basis for which is unknown)

11 may well fail to secure a blanket dismissal, much less with prejudice. Pt. 1.B (“[A]ll or some of

12 Plaintiff’s claims will fail at the Rule 12 stage.” (emphasis added)).

13          B. Defendant’s Statement

14          For the reasons that will be stated in Defendants’ forthcoming motion to dismiss,

15 Defendants do not believe any discovery is warranted.

16          While Defendants’ motion is pending, Defendants do not believe any discovery should

17 occur. If Plaintiff disagrees and would like to proceed with discovery before or during the

18 pendency of Defendants’ motion to dismiss, Defendants will seek an order requiring Plaintiff to

19 identify with reasonable particularity the trade secrets allegedly misappropriated before any

20 discovery may be sought from Defendants.

21          Should the Court deny Defendants’ motion to dismiss, aside from seeking identification of

22 Plaintiff’s trade secrets, Defendants will seek discovery on Plaintiff’s claims and Defendants’

23 defenses, including but not limited to: Plaintiff’s agreements with Meek, Russo, Jones, Hone, and

24 Rutledge; training provided by Plaintiff to Meek, Russo, Jones, Hone, and Rutledge related to the

25 multi-level marketing and Plaintiff’s products; the creation and control of social media pages used

26 to train Tori Belle Affiliates; the creation and control of Meek, Russo, Jones, Hone, and Rutledge
     JOINT STATUS REPORT & DISCOVERY PLAN - 5
     Case No. 2:21–cv–00066-RSL                                                          K&L GATES LLP
                                                                                  925 FOURTH AVENUE, SUITE 2900
                                                                                 SEATTLE, WASHINGTON 98104-1158
                                                                                     TELEPHONE: (206) 623-7580
                                                                                      FACSIMILE: (206) 623-7022
              Case 2:21-cv-00066-RSL Document 15 Filed 03/01/21 Page 6 of 10




 1 social media contacts and presences; customer and Affiliate concerns about Plaintiff’s products,

 2 corporate culture, and Affiliate compensation; the nature and extent of alleged damages Plaintiff

 3 seeks; and the identification of other facts and information that support Defendants’ defenses,

 4 affirmative defenses, and any potential counterclaims. These categories are non-exhaustive and

 5 Defendants reserve the right to seek discovery on other topics as the case develops.

 6 8.       Preservation of discoverable information.

 7          The Parties each state that they have taken reasonable steps to ensure the preservation of

 8 documents and records relevant to this case, including on social media platforms.
 9 9.       Electronically stored information.
10          The Parties expect that discovery will involve electronically stored information (“ESI”),
11 including text messages, email messages, phone records, and records relating to social media

12 activity. The Parties will enter into and file with the Court a stipulation regarding the format and

13 specifications for the production of documents, including ESI, as informed by the Western

14 District’s Model Agreement Regarding Discovery of Electronically Stored Information. The

15 Parties intend to work cooperatively regarding discovery, including discovery of ESI, and will

16 appropriately confer regarding any issues that arise, keeping in mind the proportionality standard

17 in Rule 26(b) of the Federal Rules of Civil Procedure.

18 10.      Privilege issues.

19          The Parties agree that any privileged or work-product information generated by litigation

20 counsel after the date of the filing of Plaintiff’s complaint is not required to be listed in privilege

21 logs.

22          A. Plaintiff’s Statement:

23          As described in Plaintiff’s Complaint, for a time, Defendant Scott Seedall purported to act

24 as an attorney for Ms. Meek, who is one of his co-defendants. The fact that a defendant in this case

25 is an attorney who might claim to have represented a co-defendant creates a potential for there to

26
     JOINT STATUS REPORT & DISCOVERY PLAN - 6
     Case No. 2:21–cv–00066-RSL                                                           K&L GATES LLP
                                                                                   925 FOURTH AVENUE, SUITE 2900
                                                                                  SEATTLE, WASHINGTON 98104-1158
                                                                                      TELEPHONE: (206) 623-7580
                                                                                       FACSIMILE: (206) 623-7022
              Case 2:21-cv-00066-RSL Document 15 Filed 03/01/21 Page 7 of 10




 1 be unique privilege issues and related disagreements. Plaintiff believes the Parties can address any

 2 such issues as and when they arise and will involve the Court only if appropriate.

 3          B.      Defendant’s Statement:

 4          Notwithstanding Plaintiff’s statement above and the fact that Defendant Scott Seedall is

 5 Juvenae’s General Counsel, Defendants do not believe this case will involve any unique or

 6 extensive claims of privilege or work-product protection.

 7 11.      Procedures for handling the inadvertent disclosure of privileged information.

 8          The Parties agree that in the event privileged information is inadvertently produced, they
 9 will follow the provisions of Rule 26(b)(5)(B) of the Federal Rules of Civil Procedure. The Parties

10 also agree that they will, in connection with submitting a stipulated protective order, ask the Court

11 to enter a non-waiver order under Rule 502(d) of the Federal Rules of Evidence.

12 12.      Proposed limitations on discovery.
13          The Parties expect that they will submit a proposed stipulated protective order for the
14 Court’s consideration based on the Western District’s Model Stipulated Protective Order.

15          A. Plaintiff’s Statement

16          Plaintiff incorporates by reference the final paragraph of Plaintiff’s Statement in Part 7.A,

17 above. The Ex-Affiliate Defendants’ personal financial and family situations have no bearing on

18 whether they are liable for violating duties to Plaintiff, or on Plaintiff’s right to take discovery in

19 the ordinary course regarding its claims. The Federal Rules of Civil Procedure already oblige the

20 Parties to avoid unnecessary expense and to litigate in a fair and efficient manner. Plaintiff has

21 adhered and will continue to adhere to that obligation including with respect to any electronically

22 stored information stipulation the parties may negotiate.

23          B. Defendants’ Statement

24          For efficiency, Defendants believe that discovery should be stayed during the pendency of

25 Defendants’ forthcoming motion to dismiss. See also supra Part 7.B. Defendants Meek, Russo,

26 Jones, Hone, and Rutledge are primarily stay-at-home or single parents with young children who
     JOINT STATUS REPORT & DISCOVERY PLAN - 7
     Case No. 2:21–cv–00066-RSL                                                           K&L GATES LLP
                                                                                   925 FOURTH AVENUE, SUITE 2900
                                                                                  SEATTLE, WASHINGTON 98104-1158
                                                                                      TELEPHONE: (206) 623-7580
                                                                                       FACSIMILE: (206) 623-7022
              Case 2:21-cv-00066-RSL Document 15 Filed 03/01/21 Page 8 of 10




 1 can ill afford to engage in discovery that may not be relevant after the court rules on Defendants’

 2 motion to dismiss. But if discovery is to proceed before Defendants’ motion to dismiss is resolved,

 3 for similar reasons of efficiency, Defendant believes Plaintiff should be required to identify with

 4 reasonable particularity the trade secrets allegedly misappropriated before any discovery may be

 5 sought from Defendants.

 6 13.      Date by which discovery can be completed.

 7          The Parties believe it will be possible to complete discovery by the end of December 2021.

 8 Based on the foregoing, the Parties respectfully request that the case management order
 9 incorporate the following discovery and motion deadlines:

10                            Event                                       Date
11           Close of Fact Discovery                   October 29, 2021
12           Opening Expert Reports                    November 1, 2021
13           Rebuttal Expert Reports                   December 1, 2021
14           Close of Expert Discovery                 January 7, 2021
15           Dispositive Motions (last day to file)    February 22, 2022
16
     14.    Suggestions for the prompt and efficient resolution of the case such as the phasing of
17          motions, or bifurcating issues for trial.

18          As set forth in the previous paragraph, the parties agree to bifurcate fact and expert

19 discovery in order to more efficiently proceed through each. The parties otherwise agree that

20 motion practice need not be phased and trial need not be bifurcated at this time. The parties have

21 agreed to accept service of filings and discovery papers electronically, and the parties agree to

22 otherwise cooperate on efficiently litigating the case.

23          A. Plaintiff’s Statement

24          Plaintiff incorporates by reference the final paragraph of Plaintiff’s Statement in Part 7.A,

25 above. Following, rather than deviating from, the Federal Rules of Civil Procedure is the best way

26
     JOINT STATUS REPORT & DISCOVERY PLAN - 8
     Case No. 2:21–cv–00066-RSL                                                          K&L GATES LLP
                                                                                  925 FOURTH AVENUE, SUITE 2900
                                                                                 SEATTLE, WASHINGTON 98104-1158
                                                                                     TELEPHONE: (206) 623-7580
                                                                                      FACSIMILE: (206) 623-7022
              Case 2:21-cv-00066-RSL Document 15 Filed 03/01/21 Page 9 of 10




 1 “to secure the just, speedy, and inexpensive determination of every action and proceeding.” Fed.

 2 R. Civ. P. 1. That is why the parties should simply proceed with discovery in the ordinary course.

 3           B. Defendants’ Statement

 4           Defendants include several individuals, all of whom have limited means. Efficiently

 5 litigating this case is important.      Accordingly, Defendants suggest staying discovery until

 6 Defendants’ motion to dismiss is resolved, and Plaintiff’s trade secrets are identified with

 7 particularity. Once the parties have a better understanding of the claims at issue in this case, and

 8 any potential counterclaims, they can approach discovery in a more efficient and targeted manner.
 9 Before that, the parties will be wasting time and resourcing on discovery into matters that may not

10 be relevant to this case after Defendants’ motion is resolved.

11 15.       Alternative dispute resolution.
12           The Parties are amenable to participating in an alternative dispute resolution process.
13 Settlement efforts may be productive, and the Parties will seek opportunities to do engage in

14 settlement discussions as appropriate.

15 16.       Trial date
16           The Parties believe this case will be ready for trial in or around April 2022.
17 17.       Jury or non-jury trial.
18           Plaintiff has demanded a jury on the claims asserted in the Complaint.

19 18.       Days for trial.

20           The Parties anticipate that trial of this case will require approximately two weeks.

21 19.       Corporate disclosure statements.

22           Tori Belle Cosmetics LLC filed a corporate disclosure statement on January 27, 2021.

23 Dkt. 8.

24           Defendants Juvenae Holdings LLC and Juvenae LLC each filed a corporate disclosure

25 statement on February 2, 2021. Dkt. 12, 13. Defendants Juvenae Holdings, LLC and Juvenae LLC

26 anticipate filing amended corporate disclosure statements as soon as practicable.
     JOINT STATUS REPORT & DISCOVERY PLAN - 9
     Case No. 2:21–cv–00066-RSL                                                           K&L GATES LLP
                                                                                   925 FOURTH AVENUE, SUITE 2900
                                                                                  SEATTLE, WASHINGTON 98104-1158
                                                                                      TELEPHONE: (206) 623-7580
                                                                                       FACSIMILE: (206) 623-7022
            Case 2:21-cv-00066-RSL Document 15 Filed 03/01/21 Page 10 of 10



           DATED March 1, 2021.
 1

 2
     K&L GATES LLP                              PERKINS COIE LLP
 3

 4   By: s/Peter A. Talevich
                                                By:   s/David A. Perez
     Peter A. Talevich, WSBA # 42644
                                                By:   s/Elvira Castillo
 5
                                                By:   s/Cara Wallace
     By s/Daniel-Charles V. Wolf
 6                                              By:   s/Reina Almon-Griffin
     Daniel-Charles V. Wolf, WSBA # 48211
 7   925 Fourth Ave., Suite 2900                David A. Perez #43959
     Seattle, WA 98104-1158                     Elvira Castillo #43893
 8   Phone: (206) 623-7580                      Cara Wallace #50111
     peter.talevich@klgates.com                 Reina Almon-Griffin #54651
 9   dc.wolf@klgates.com                        1201 Third Avenue, Suite 4900
10                                              Seattle, WA 98101-3099
      Desiree F. Moore, admitted pro hac vice   DPerez@perkinscoie.com
11   70 West Madison Street, Suite 3300         ECastillo@perkinscoie.com
     Chicago, Illinois 60602
     Phone: (312) 372-1121                      CWallace@perkinscoie.com
12                                              RAlmon-Griffin@perkinscoie.com
     desiree.moore@klgates.com
                                                Phone: 206.359.6767
13
     Attorneys for Plaintiff
14                                              Attorneys for Defendants

15

16

17

18

19

20

21

22

23

24

25

26
     JOINT STATUS REPORT & DISCOVERY PLAN - 10
     Case No. 2:21–cv–00066-RSL                                                       K&L GATES LLP
                                                                               925 FOURTH AVENUE, SUITE 2900
                                                                              SEATTLE, WASHINGTON 98104-1158
                                                                                  TELEPHONE: (206) 623-7580
                                                                                   FACSIMILE: (206) 623-7022
